t c memo united_states tax_court kerry l brignac petitioner v commissioner of internal revenue respondent docket no filed date kerry l brignac pro_se linda a neal for respondent memorandum opinion wolfe special_trial_judge respondent determined deficiencies in petitioner's federal income taxes in the amounts of dollar_figure and dollar_figure for the taxable years and respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the issues for decision are whether petitioner is entitled to claim his sons derrell and travis brignac as - - dependents whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to claim his sons as qualifying children for the earned_income_credit eic some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new orleans louisiana when the petition in this case was filed on his and federal_income_tax returns petitioner claimed dependency_exemptions for his sons head_of_household filing_status listing his sons as qualifying persons and an eic listing his sons as qualifying children petitioner reported adjusted_gross_income agi in the amounts of dollar_figure and dollar_figure on his and federal_income_tax returns respectively petitioner has never been married during the years in issue he did not reside with his sons' mother twyanna baker ms baker petitioner claims that for the years in issue he and ms baker shared custody and financial responsibility for his sons and that his sons resided with him for part of the year and with ms baker for part of the year personal exemptions petitioner claimed dependency_exemptions for his sons on his and federal_income_tax returns respondent has determined that petitioner is not entitled to dependency_exemptions for his sons because petitioner has not substantiated - that he had custody of them for the greater portion of either of the years in issue sec_151 and c allows a deduction for a dependent as defined in sec_152 a son or daughter of the taxpayer over half of whose support during the calendar_year is provided for by the taxpayer 1s a dependent see sec_152 however sec_152 further provides that if a child receives over half of his support during the calendar_year from parents who live apart at all times during the last months of the calendar_year and if the child is in the custody of one or both his parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the year from the parent having custody for a greater portion of the calendar_year the regulations provide in the event of so- called 'split' custody or if neither a decree or agreement establishes who has custody 'custody' will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs sec_152 provides an exception to this rule where the custodial_parent releases his claim to the exemption during the years in issue petitioner and ms baker did not reside together and they provided over one-half of derrell's and travis' support petitioner contends that derrell and travis resided with him for part of the years in issue however petitioner has not provided convincing evidence that demonstrates - that derrell and travis resided with him for the majority of either of those years moreover petitioner testified that he did not even claim to know whether his sons spent the majority of either of the years at issue with him or with their mother based upon this record we find that petitioner has failed to demonstrate that he had physical custody of the children for the greater portion of either of the years in issue moreover petitioner has not provided evidence that ms baker released her claim to the exemptions for derrell and travis on the contrary the record indicates that ms baker claimed the exemptions for derrell and travis on her tax returns for and therefore we hold that petitioner is not entitled to dependency_exemptions for derrell and travis for the years and head_of_household filing_status petitioner claimed head_of_household filing_status on his and federal_income_tax returns and listed his sons as qualifying persons respondent has determined that petitioner's proper filing_status for and is single sec_2 provides that a taxpayer may be considered a head_of_household if the taxpayer 1s not married at the close of the taxable_year and maintains as his or her home a household that constitutes the principal_place_of_abode for more than half of the taxable_year for a child of the taxpayer see sec_2 a as we discussed above petitioner failed to demonstrate that derrell and travis resided in his home for the greater portion of either of the years in issue accordingly we hold that petitioner is not entitled to head_of_household filing_status for and bfarned income credit petitioner claimed earned_income credits eic in the amounts of dollar_figure and dollar_figure on his and federal_income_tax returns respectively in claiming the eic petitioner listed his sons as qualifying children sec_32 generally provides an eligible_individual with an eic against his or her income_tax_liability however sec_32 limits the amount of credit allowable to a taxpayer sec_32 provides limitation --the amount of the credit allowable to a taxpayer under paragraph for any taxable_year shall not exceed the excess if any of-- a the credit percentage of the earned_income amount over b the phaseout percentage of so much of the modified_adjusted_gross_income or if greater the earned_income of the taxpayer for the taxable_year as exceeds the phaseout amount in the case of an eligible_individual with no qualifying_child for the applicable credit percent and the phaseout percentage are the earned_income amount is dollar_figure and the phaseout amount is dollar_figure see sec_32 in the case of an eligible_individual with no qualifying_child for the applicable credit percent and the phaseout percentage are the earned_income amount is dollar_figure and the phaseout amount is dollar_figure see revproc_94_72 1994_2_cb_811 accordingly an eligible_individual with no qualifying children is not entitled to the earned_income_credit for and if his adjusted - - gross_income is in excess of dollar_figure and dollar_figure respectively see sec_32 and b respondent determined that for the years in issue petitioner did not have any qualifying children and that pursuant to the limitation contained in sec_32 he is not entitled to an eic for and is only entitled to an eic in the amount of dollar_figure for a qualifying_child is defined among other things as a son or daughter of the taxpayer or a descendant of either having the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and who meets the age requirements contained in sec_32 c see sec_32 as discussed above petitioner failed to provide convincing evidence to demonstrate that he provided the principal_place_of_abode for his sons for more than one-half of either of the years and accordingly respondent's determination is sustained decision will be entered for respondent
